COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-223-CV


HOWARD ROSENSTEIN                                                  APPELLANT

                                        V.

BETH POULOS                                                          APPELLEE

                                     ----------

           FROM THE 231ST DISTRICT COURT OF TARRANT COUNTY

                                    ------------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                     ----------

      On August 11, 2009, we notified appellant that the trial court clerk

responsible for preparing the record in this appeal had informed this court that

arrangements had not been made to pay for the clerk’s record as required by

Texas Rule of Appellate Procedure 35.3(a)(2). See Tex. R. App. P. 35.3(a)(2).

We stated that we would dismiss the appeal for want of prosecution unless

appellant, within fifteen days, made arrangements to pay for the clerk’s record



      1
          … See Tex. R. App. P. 47.4.
and provided this court with proof of payment.

      Because appellant has not made payment arrangements for the clerk’s

record, it is the opinion of the court that the appeal should be dismissed for

want of prosecution. Accordingly, we dismiss the appeal. See Tex. R. App.

P. 37.3(b), 42.3(b), 43.2(f).

      Appellant shall pay all costs of the appeal, for which let execution issue.




                                                 PER CURIAM


PANEL: MCCOY, J.; CAYCE, C.J.; and MEIER, J.

DELIVERED: September 10, 2009




                                       2